Exhibit 10.2

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of May 6, 2015, is entered
into between SWBG Orlando Corporate Operations Group, LLC, a Florida limited
liability company, and SEA Holdings I, LLC, a Florida limited liability company
(collectively, the “New Subsidiaries” and each a “New Subsidiary”) and Bank of
America, N.A., in its capacity as Administrative Agent and Collateral Agent (the
“Agent”) under that certain Credit Agreement, dated as of December 1, 2009 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SeaWorld Parks and Entertainment, Inc., a
Delaware corporation (the “Borrower”), SeaWorld Entertainment, Inc., the direct
parent of the Borrower, and the other Guarantors from time to time party
thereto, Bank of America, N.A., as Administrative Agent and Collateral Agent,
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), Bank of America, N.A., as L/C Issuer and Swing Line
Lender, and the other agents named therein. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

The New Subsidiaries and the Agent, for the benefit of the Lenders, hereby agree
as follows:

1. Each New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, such New Subsidiary will be deemed to be a “Loan
Party” under the Credit Agreement and a “Subsidiary Guarantor” for all purposes
of the Credit Agreement and shall have all of the obligations of a Loan Party
and a Subsidiary Guarantor thereunder as if it had executed the Credit
Agreement. Each New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement, including without limitation (a) all of the
representations and warranties of the Loan Parties set forth in Article V of the
Credit Agreement, (b) all of the covenants set forth in Articles VI and VII of
the Credit Agreement and (c) all of the guaranty obligations set forth in
Article XI of the Credit Agreement.

2. If required, each New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Agent in accordance with
the Credit Agreement.

3. The address of each New Subsidiary for purposes of Section 10.02 of the
Credit Agreement is as follows:

9205 Southpark Center Loop

Suite 400

Orlando, FL 32819

Attention: Chief Financial Officer



--------------------------------------------------------------------------------

4. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

5. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

SWBG ORLANDO CORPORATE OPERATIONS GROUP, LLC

By:

/s/ James M. Heaney

Name: James M. Heaney Title: Chief Financial Officer

SEA HOLDINGS I, LLC

By:

/s/ James M. Heaney

Name: James M. Heaney Title: Chief Financial Officer

[Signature Page to Joinder]



--------------------------------------------------------------------------------

Acknowledged and accepted: BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent By:

/s/ David H. Strickert

Name: David H. Strickert Title: Managing Director

[Signature Page to Joinder]